Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Deborah A. Mertz, NP,

Petitioner,
v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-4194
Decision No. CR4555
Date: March 23, 2016
DECISION

Petitioner, Deborah Mertz, NP, appealed the determination establishing the effective date
of the reassignment of her billing privileges to Family Care Clinic, PC (FCC). I find that
Noridian Healthcare Solutions (Noridian), an administrative contractor for the Centers for
Medicare & Medicaid Services (CMS), properly determined that the earliest approvable
enrollment application that it received from FCC was on March 23, 2015, resulting in an
effective enrollment date for FCC of March 23, 2015, with retrospective billing privileges
starting on February 21, 2015. Accordingly, Petitioner’s earliest assignment date must
also be February 21, 2015.

I. Background

The following facts are undisputed unless otherwise noted. Petitioner is a nurse
practitioner, who was previously enrolled in the Medicare program as a supplier. On or
about January 22, 2015, Noridian received an initial Medicare enrollment application
(Form CMS-855B) for FCC, a reassignment of benefits application (Form CMS-855R)
seeking to reassign Petitioner’s Medicare payments to FCC, and an application to direct
Medicare payments to a certain bank account (CMS-588 (EFT)). CMS Exhibits (Exs.)
1- 4. By facsimile transmission, on February 9, 2015, Noridian allegedly requested
additional information to process FCC’s applications from FCC’s designated contact
person using the facsimile number provided on both the CMS forms provided by FCC
and Petitioner (CMS-855B and CMS-885R). CMS Br. at 7; CMS Ex. 5. On that same
date, Noridian received a facsimile from FCC’s contact containing some of the requested
information. CMS Br. at 7; CMS Ex. 6. On February 11, 2015, Noridian received a
second facsimile from FCC’s contact that also contained some of the requested
information. CMS Ex. 7. Noridian alleges that the facsimiles of FCC’s contact did not
contain all the information Noridian requested for Section 6 (Ownership Interest and/or
Managing Control Information), Section 15 (Certification Statement), Section 17 (IRS
generated supporting documents confirming FCC’s legal business name and Tax
Identification Number), and FCC did not include the name of the contact person for the
financial institution in Part III of the EFT. CMS Exs. 5, 6, 7, 8. On March 10, 2015,
Noridian rejected FCC’s Form CMS-855B enrollment application because Noridian did
not receive all the additional information it requested within 30 days of its request. CMS
Ex. 8. On March 11, 2015, Noridian also rejected Petitioner’s reassignment of billing
privileges application because FCC, the group to which she was attempting to reassign
er billing privileges, was not yet enrolled in Medicare. CMS Ex. 9.

On March 23, 2015, Noridian received a new Medicare enrollment application (Form
CMS-855B) for FCC, and a new Medicare reassignment of benefits application (Form
CMS-855R) again seeking to reassign Petitioner’s Medicare payments to FCC and a new
EFT form. CMS Exs. 10, 11, 12. On April 14, 2015, Noridian requested additional
information, which Petitioner timely supplied within the 30 day timeframe. CMS Exs.
13, 14. On May 11, 2015, Noridian notified FCC that its effective date was March 25,
2015, with retrospective billing privileges effective January 5, 2015. CMS Ex. 16. On
May 8, 2015, Noridian notified Petitioner that her effective date for reassigning her
benefits to FCC was March 16, 2015. CMS Ex. 15.

On May 28, 2015, Petitioner requested reconsideration and asked that Noridian change

er reassignment effective date to January 5, 2015, rather than March 16, 2015. CMS Ex.
17. On July 17, 2015, Noridian notified Petitioner’s representative that it corrected the
retrospective date for FCC to February 21, 2105, rather than January 5, 2015. CMS Ex.
18. Noridian explained it changed the retrospective date because it received FCC’s
application that was ultimately processed to completion on March 23, 2015, which only
allows for a retrospective billing date that is 30 days prior to that receipt date. CMS Ex.
18. Also on July 17, 2015, Noridian issued an unfavorable reconsideration determination
notifying Petitioner that her request for a January 5, 2015 reassignment effective date was
denied because FCC was not an enrolled provider on that date. CMS Ex. 19 at 2.
However, the hearing officer granted Petitioner a reassignment effective date of February
21, 2015, which was the new retrospective billing date that Noridian granted to FCC.
CMS Ex. 19 at 2. On August 3, 2015, Noridian sent Petitioner a letter confirming that
her reassignment effective date was February 21, 2015. CMS Ex. 20.

Petitioner timely filed a request for hearing on September 11, 2015, and the case was
assigned to me for hearing and decision. I issued an Acknowledgment and Pre-Hearing
Order (Order) on October 13, 2015. With its prehearing brief (CMS Br.), CMS filed 20
proposed exhibits (CMS Exs. 1-20). With its prehearing brief (P. Br.), Petitioner filed 27
proposed exhibits (P. Exs. 1-27). In the absence of any objection, I admit CMS Exs. 1-20
and P. Exs. 1-27 into the record.

Neither CMS nor Petitioner listed any witnesses or filed any written direct testimony. I
find, therefore, that an in-person hearing in this case is unnecessary, and I issue this
decision on the full merits of the case based on the written record. Order at fj 10, 11.

IL. Discussion
A. Issue

Whether Noridian, acting on behalf of CMS, properly established February 21,
2015 as the effective date of Petitioner’s reassignment of Medicare billing
privileges to FCC.

B. Findings of Fact and Conclusions of Law

1. Petitioner’s reassignment of her Medicare billing privileges to FCC
was dependent upon the Medicare enrollment of FCC.

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers
and suppliers. 42 U.S.C. §§ 1302, 1395cc(j). A provider or supplier seeking billing
privileges under the Medicare program must “submit enrollment information on the
applicable enrollment application. Once the provider or supplier successfully completes
the enrollment process . .. CMS enrolls the provider or supplier into the Medicare
program.” 42 C.F.R. § 424.510(a). CMS then establishes an effective date for billing
privileges under the requirements stated in 42 C.F.R. § 424.520(d) and may permit
limited retrospective billing under 42 C.F.R. § 424.521.

For Medicare Part B claims, a beneficiary may assign his or her benefits to an enrolled
physician or non-physician supplier providing services to that beneficiary. 42 U.S.C.

§ 1395u(b)(3)(B)(ii). In certain circumstances, a supplier who has received an
assignment of benefits may reassign those benefits to an employer, or to an individual or
entity with which the supplier has a contractual arrangement. 42 U.S.C. § 1395u(b)(6);
42 C.F.R. § 424.80(b)(1)-(2). Reassignment of benefits may only occur between enrolled
suppliers. See Medicare Program Integrity manual, CMS Pub. 100-08 (MPIM)

§ 15.5.20. A Medicare contractor, such as Noridian, cannot approve the reassignment
until the entity is enrolled. 42 C.F.R. § 424.502; MPIM §§ 15.1.2, 15.5.4.3B, 15.5.20
(“Both the individual practitioner and the eligible supplier must be currently enrolled (or
concurrently enrolling . . . ) in the Medicare program before the reassignment can take
place”). The CMS-855R completed by Petitioner also advises applicants that “[b]oth the
individual practitioner and the eligible supplier must be currently enrolled (or
concurrently enrolling . . .) in the Medicare program before the reassignment can take
place.” CMS Ex. 2 at 2.

2. Noridian denied Petitioner’s first reassignment application to FCC because
FCC was not enrolled in Medicare, and Noridian had rejected FCC’s first
application for not timely providing requested information.

If an applicant does not provide a complete application, the CMS contractor contacts the
applicant and requests the necessary information. MPIM § 15.7.1.4.1. The CMS
contractor may send the request for additional information to the provider either via
facsimile or email, and only one request is necessary. Jd. CMS may reject an enrollment
application if the applicant “fails to furnish complete information within 30 calendar days
from the date of the contractor request for the missing information.” 42 C.F.R.

§ 424.525(a)(1).

On March 11, 2015, Noridian rejected Petitioner’s reassignment of billing privileges
application because FCC, the group to which she was attempting to reassign her billing
privileges, was not yet an enrolled entity. CMS Ex. 9. Although FCC was in the process
of enrolling, I find CMS has shown that it requested missing information from its
enrollment application, and FCC did not respond with the missing information within the
required 30 days.

Petitioner claims FCC never received Noridian’s February 9, 2015 facsimile request for
additional information in order to process FCC’s application. P. Br. at 1,3. According to
Petitioner, she did not know about the February 9" facsimile until August 11, 2015, when
FCC contacted Noridian by telephone. P. Br. at 3. Petitioner makes this claim without
any supporting affidavits or other evidence. However, a CMS exhibit indicates that
FCC’s contact received the February 9" facsimile. A receipt verification indicates that
“Your fax has been successfully sent to [FCC’s contact] at 70132412173” on February 9,
2015 at 1:00 pm. CMS Ex. 5 at 4; P. Ex. 27 at 4. Credible evidence also suggests that
FCC’s contact responded to Noridian’s February 9, 2015 facsimile by submitting some of
the information Noridian requested. CMS Exs. 6, 7 at 1.

Petitioner states that she was supposed to receive a letter requesting any further
information, not a facsimile. P. Br. at 1; P. Ex. 4 at 1. Under CMS’s internal procedures,
however, Noridian properly exercised discretion to use a facsimile as a means of
contacting FCC’s contact in regards to FCC’s enrollment application. See MPIM
§15.5.13 (“unless the provider requests that the contractor communicate with only a
specific individual (e.g., an authorized official) or via specific means (e.g., only via the
correspondence address e-mail) — the contractor has the discretion to use the contact
persons listed in section 13 of the Form CMS-855 for all written and oral
communications (e.g., mail, e-mail, telephone) related to the provider’s Medicare
enrollment.”).

An applicant does not have the right to appeal a rejected application. 42 C.F.R.
§ 424.525(d). To enroll in Medicare after an application is rejected, the applicant must
complete and submit a new enrollment application. 42 C.F.R. § 424.525(c).

3. Noridian enrolled FCC in the Medicare program on March 23, 2015,
with retrospective Medicare billing privileges starting February 21,
2015; therefore, the earliest date for Petitioner’s reassignment of
Medicare billing privileges to FCC is February 21, 2015.

The effective date for billing privileges of a medical practice like FCC is either the date
on which an application that is subsequently approved is filed or the date an enrolled
physician or non-physician practitioner began furnishing services at a new practice
location, whichever is later. 42 C.F.R. § 424.520(d). Suppliers are permitted to
retroactively bill for services when all program requirements have been met for up to 30
days prior to the effective date, if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries. See 42 C.F.R. § 424.521(a).

Although FCC and Petitioner first submitted CMS-855B and CMS-855R applications to
Noridian on January 22, 2015, those applications are not before me because Noridian
rejected them. When CMS processes a subsequent application to completion, it is the
filing date of that subsequent application that controls the effective date of enrollment.
Karthik Ramaswamy, DAB No. 2563 at 6 (2014); 71 Fed. Reg. 20,754, 20,759 (April 21,
2006).

On March 23, 2015, Noridian received a new Medicare enrollment application (Form
CMS-855B) for FCC, a new Medicare reassignment of benefits application (Form CMS-
855R) again seeking to reassign Petitioner’s Medicare payments to FCC, and a new EFT
form. CMS Exs. 10, 11, 12. On April 16, 2015, Noridian requested additional
information, which Petitioner timely supplied within the 30 day timeframe. CMS Exs.
13, 14. A hearing officer ultimately granted Petitioner a reassignment effective date of
February 21, 2015, which is the retroactive billing date that FCC was ultimately granted
based on the receipt date of the application that Noridian was able to process to approval.
CMS Exs. 18, 19.
I conclude therefore that Noridian correctly determined that February 21, 2015, was the
earliest effective date for Petitioner’s reassignment of billing privileges to FCC because
February 21, 2015, is the earliest date on which FCC was permitted to retrospectively bill
for services as an enrolled supplier for the Medicare program.

/s/
Joseph Grow
Administrative Law Judge

